Citation Nr: 0838102	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1945.

By a decision entered in February 2002, the RO in St. Louis, 
Missouri disallowed the veteran's claim for service 
connection for bilateral hearing loss.  The RO notified the 
veteran of its decision, and of his appellate rights, but he 
did not initiate an appeal within one year.  As a result, 
that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103.

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the RO in 
Chicago, Illinois that reopened and disallowed the veteran's 
previously denied claim.  See, e.g., 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  By the same decision, the RO also denied service 
connection for tinnitus.

Although the agency of original jurisdiction (AOJ) has 
apparently determined that new and material evidence has been 
received to reopen the veteran's hearing loss claim, the 
Board is required to consider that question independently.  
See, e.g., Jackson, supra.  Consequently, the issues on 
appeal have been characterized as set forth above, on the 
title page.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  By a decision entered in February 2002, the RO in St. 
Louis, Missouri disallowed the veteran's claim for service 
connection for bilateral hearing loss; the RO notified the 
veteran of its decision, and of his appellate rights, but he 
did not initiate an appeal within one year.

2.  Evidence received since the time of the February 2002 
decision includes the report of an audiometric examination 
demonstrating that the veteran has a bilateral hearing 
disability; the evidence also includes an opinion from a 
private physician to the effect that it is as likely as not 
that the veteran's hearing impairment can be attributed to 
service.

3.  The totality of the evidence demonstrates that the 
veteran's hearing disability cannot be medically attributed 
to any injury, disease, or event during active military 
service; a sensorineural hearing loss is not shown to have 
been manifested to a compensable degree during the one-year 
period following his separation from active duty.

4.  The veteran has tinnitus; however, the condition cannot 
be medically attributed to any injury, disease, or event 
during active military service.


CONCLUSIONS OF LAW

1.  VA's February 2002 decision disallowing service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (2001).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for hearing loss.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.385 (2008).

3.  The veteran's hearing disability is not the result of 
disease or injury incurred in or aggravated by active 
military service; a sensorineural hearing disability may not 
be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

4.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for hearing 
loss and tinnitus.  He says that he was exposed to repeated 
noise from aircraft and 5-inch and 20-millimeter guns while 
serving aboard the USS Enterprise during World War II.  He 
believes that his current difficulties can be attributed to 
in-service exposure to noise.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

As set forth below, the Board has determined that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for hearing loss.  Thus, there 
is no need to discuss whether the requirements of the VCAA 
have been satisfied with respect to the question of reopening 
that claim.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 
(2006).  That matter is moot.  The discussion of the VCAA 
that follows is limited to the underlying matter of service 
connection as it pertains to both hearing loss and tinnitus.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the veteran in September 2003-prior to the adjudication of 
his claims-the AOJ informed him of the information and 
evidence required to substantiate his claims and of his and 
VA's respective duties for obtaining the information and 
evidence.

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how ratings and/or 
effective dates would be assigned if service connection was 
established for one or both of the disabilities at issue.  
Although notice of those matters was later mailed to the 
veteran in April 2006, that notice was untimely, inasmuch as 
it was sent to the veteran after the initial adjudication of 
his claims, without subsequent re-adjudication.  See, e.g., 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes, however, that no questions with respect to 
rating and/or effective date are currently before the Board 
on appeal.  Indeed, as set forth below, the Board has 
determined that the veteran's claims for service connection 
for hearing loss and tinnitus must be denied.  Consequently, 
no rating or effective date will be assigned for those 
disabilities as a matter of law.  Under the circumstances, 
the Board finds that the purpose of the notice requirement 
has been satisfied as it pertains to the issues currently in 
question.  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of post-service VA 
medical treatment, and a private medical opinion has been 
received as well.  He has been examined, and he has not 
identified and/or provided complete releases for any 
additional evidence that exists and can be procured.  No 
further development action is required.

II.  Substantive Review

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  VA regulations provide that impaired 
hearing will be considered a "disability" when the auditory 
threshold is 40 decibels or greater at 500, 1000, 2000, 3000, 
or 4000 hertz, where it is 26 decibels or greater in at least 
three of these frequencies, or where speech recognition 
scores under the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

A.  Reopening:  Service Connection for Hearing Loss

As noted above, the veteran's claim for service connection 
for hearing loss has been the subject of an adverse prior 
final decision.  See Introduction, supra.  As a result, the 
claim may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such 
as the veteran's-evidence is considered "new" if it was 
not previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2008).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes the report of a December 
2003 VA audiometric examination demonstrating that the 
veteran has a bilateral hearing disability with the meaning 
of 38 C.F.R. § 3.385-inasmuch as it shows, among other 
things, that his speech recognition scores under the Maryland 
CNC test are less than 94 percent, bilaterally-and an August 
2004 opinion from a private physician, Dr. Roger Jones, to 
the effect that it is as likely as not that the veteran's 
hearing impairment can be attributed to service.  This 
evidence was not before adjudicators when the veteran's claim 
was denied in February 2002, relates to unestablished facts 
necessary to substantiate the claim (i.e., that he has a 
current hearing disability and that it may be related to 
service) and, assuming its credibility, raises a reasonable 
possibility of substantiating the claim.  It is therefore new 
and material.  The claim is reopened.

B.  The Merits of the Veteran's Claims

1.  Hearing Loss

Turning to the merits of the veteran's claims, the Board 
finds that the preponderance of the evidence is against his 
claim for service connection for hearing loss.  The veteran's 
service treatment records are completely devoid of any 
reference to decreased auditory acuity.  Indeed, when he was 
examined for service discharge in November 1945, it was noted 
that his hearing was within normal limits (40/40, 20/20, 
15/15, and 15/15, respectively) on watch, coin click, and 
whispered and spoken voice testing.  In October 1946, less 
than a year after his separation from service, he filed a 
claim for service connection for hearing loss and produced 
evidence from a private physician, V.H. Burkhart, M.D., to 
show that his auditory acuity at that time was 15/20, 
bilaterally.  However, neither the report from Dr. Burkhart 
nor any of the other evidence of record demonstrates that his 
hearing disability was manifested to a compensable degree 
during the one-year period following his separation from 
active duty.  See 38 C.F.R. §§ 4.85, 4.86 (2008) (providing 
for the evaluation of hearing impairments on the basis of 
controlled speech discrimination and/or puretone audiometry 
testing); Schedule for Rating Disabilities, Diagnostic Code 
6257 (1945) (indicating that hearing at 15 feet, bilaterally, 
was noncompensable).

The veteran maintains that his hearing loss can be attributed 
to service, and has provided a statement from his daughter to 
the effect that she has personally observed his progressive 
problems with hearing loss ever since she was a child.  (She 
reported in 2004 that she was 46 years old.)  Both the 
veteran and his daughter are competent to report things that 
they have personally observed, such as continuity of 
symptoms.  However, the record does not establish that either 
of them has the medical training necessary to offer competent 
opinions on matters of medical etiology.  See, e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  As a result, their stated or implied assertions 
in that regard cannot be accorded any probative weight.

As noted previously, the veteran has submitted an opinion 
from a private physician, Dr. Roger Jones, to the effect that 
it is as likely as not that his hearing impairment can be 
attributed to service.  However, Dr. Jones' opinion is 
conclusory; that is to say, it is not supported by any 
citation to, or discussion of, the available medical data.  
As a result, it is of little probative value.  The only other 
relevant medical opinion of record is a December 2003 opinion 
from a VA physician.  Following an examination of the veteran 
and a review of the claims file, that physician opined that 
it was "less than likely" that the veteran's current 
hearing loss was related to service.  Because the VA examiner 
reviewed and discussed the contents of the veteran's claims 
file-including, among other things, the normal findings at 
separation in November 1945 and Dr. Burkhart's findings in 
October 1946-the Board finds the opinion from the VA 
examiner more probative than that provided by Dr. Jones.

Under the circumstances-given the more probative opinion 
from the VA examiner, and the absence of any evidence to 
demonstrate that a sensorineural hearing disability of either 
ear was manifested to a compensable degree during the one-
year period following the veteran's separation from active 
duty-the Board must conclude that the greater weight of the 
evidence is against the veteran's claim.  Service connection 
for hearing loss is denied.

2.  Tinnitus

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
tinnitus.  The veteran's service treatment records are 
completely devoid of any reference to tinnitus.  He made no 
mention of tinnitus when he filed his application for 
benefits in October 1946; nor does he allege that his 
tinnitus began in service.  (During the VA examination in 
December 2003, he reported only that his tinnitus had been 
present for "some time.")  In addition, the only medical 
opinion that speaks to the etiology of his tinnitus is 
contained in the VA examination report of December 2003.  
Following an examination of the veteran and a review of the 
claims file, that physician opined that it was "less than 
likely" that the veteran's tinnitus was related to military 
noise exposure.  

Under the circumstances-given the absence of any evidence to 
suggest the veteran's tinnitus had its onset in service, and 
the uncontradicted opinion from the VA examiner-the Board 
must conclude that the weight of the evidence is against the 
veteran's claim.  Service connection for tinnitus is denied.


ORDER

The claim for service connection for hearing loss is reopened 
and denied.

The claim for service connection for tinnitus is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


